DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14 and 20-25) in the reply filed on October 06, 2021 is acknowledged.
 	Claims 15-19 and 26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2018 have been considered and made of record.
The information disclosure statement filed on December 17, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  English translation of the documents cited in the IDS (page 2, Cite No. 1 and 3) has not been provided.
Claim Objections
Claim(s) 1, 3 and 14 is/are objected to because of the following informalities:   	 	Regarding claim 1, “the supply valve” in line 17, should read “the at least one supply valve” for consistency;  	“the supply coupling configuration” in line 23, should read “the at least one supply coupling configuration” for consistency; and 	“the discharge coupling configuration” in line 29, should read “the at least one discharge coupling configuration” for consistency. 	Regarding claim 3, “wherein at the safety valve comprises” should probably read ““wherein the safety valve comprises”. 	Regarding claim 14, “the supply valve” in line 4, should read “the at least one supply valve” for consistency. 	  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one supply coupling configuration” in claim 1; “at least one discharge coupling configuration” in claim 1; “at least one user coupling configuration” in claim 1; “a mechanical preload device” in claim 2; “a retaining configuration” in claim 5; and “a backwash apparatus” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 and 20-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one supply coupling configuration for coupling a respective supply fluid line onto the fluid supply interface" in lines 3-4. However, it is unclear as to what element(s) of the fluid supply interface the “at least one supply coupling configuration” should be coupled to. The limitations “at least one discharge coupling configuration for coupling a respective discharge fluid line, different from the supply fluid line, onto the fluid supply interface” and “at least one user coupling configuration for coupling a respective user fluid line, different from the supply fluid line and the discharge fluid line, onto the fluid supply interface” are rejected for the same reason. Further clarification is requested and appropriate correction is required.
Claims 2-14 and 20-25 are rejected by virtue of their dependency upon a rejected base claim. 
Claim 1 recites the limitation "a supply coupling configuration" in line 15. However, it is unclear if the "supply coupling configuration" is the same as the "at least one supply coupling configuration" recited earlier in the claim or an additional element. Further clarification is requested and appropriate correction is required.
Claim 1 recites the limitation "a discharge coupling configuration" in line 18. However, it is unclear if the "discharge coupling configuration" is the same as the "at least one discharge coupling configuration" recited earlier in the claim or an additional element. Further clarification is requested and appropriate correction is required.
The term “it" is repeatedly recited in claim 1, however, it is unclear as to the element of the fluid supply interface is being referred to. Further clarification is requested and appropriate correction is required.
Claim 1 recites the limitation "the two sides of the safety valve" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 23 recite the limitation "the influence region".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a plurality of supply coupling configuration" in line 2. However, it is unclear if the "plurality of supply coupling configuration" is related to the “at least one supply coupling configuration” recited earlier in the claim. It is suggested to amend the claim to recite -- the at least one supply coupling configuration includes a plurality of supply coupling configuration --.  Appropriate correction is required.
Claim 8 recites the limitation "a supply valve" in lines 14-15. However, it is unclear if the "supply valve" recited in lines 14-15 is related to the “supply valve” recited earlier in the claim or an additional supply valve. It is suggested to amend the claim to recite – a supply valve of the one of the plurality of supply coupling configuration --.
Claims 8 and 10 recite the limitation "operation positions." However, the claims do not define as to what constitute the claimed “operation positions”.
Claims 8 and 10 recite the limitation "switching locations." However, the claims do not define as to what constitutes the “switching locations”.
Claims 9 and 10 recite the limitation "operating positions." However, the claims does not define as to what constitute the claimed “operation positions”.
Claim 10 recites the limitation "a plurality of discharge coupling configuration" in line 2. However, it is unclear if the "plurality of discharge coupling configuration" is related to the “at least one discharge coupling configuration” recited earlier in the claim. It is suggested to amend the claim to recite -- the at least one discharge coupling 
Claim 10 recites the limitation "a discharge valve" in line 5. However, it is unclear if the "discharge valve" recited in line 5 is related to the “discharge valves” recited earlier in the claim or an additional discharge valve. It is suggested to amend the claim to recite – a discharge valve of the one of the plurality of discharge coupling configuration --.
Claim 11 recites the limitation "(locked position and flowthrough position)". However, it is unclear whether the limitation enclosed within the parentheses are part of the claimed invention. Further clarification is requested and appropriate correction is required.
Claim 11 recites the limitation "an external magnetic field generated by the at least one magnet modifiable by the switching device at a user switching location" in lines 2-3. The switching device in claim 8 is defined to comprise at least one magnet. Thus, it is unclear how the at least one magnet is modifiable by the at least one magnet. Further clarification is requested and appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnaud (US 5,605,173).
Regarding claim 1, Arnaud discloses a fluid supply interface comprising: 	at least one supply coupling configuration for coupling a respective supply fluid line onto the fluid supply interface (FIG. 1: tube fitting (3a); col. 2, ll. 51-59); 	at least one discharge coupling configuration for coupling a respective discharge fluid line, different from the supply fluid line, onto the fluid supply interface (FIG. 1: tube fitting (3e); col. 3, line 61 to col. 4, line 7);  	at least one user coupling configuration for coupling a respective user fluid line, different from the supply fluid line and the discharge fluid line, onto the fluid supply interface (FIG. 1: tube fitting (3d); col. 2, ll. 51-59); 	a fluid conduit that connects the at least one supply coupling configuration, the at least one discharge coupling configuration, and the at least one user coupling configuration to one another (FIG. 1: body (1) includes a channel in fluidic communication with the at least one supply coupling configuration, the at least one discharge coupling configuration, and the at least one user coupling configuration); 	at least one supply valve by means of which, depending on its position, the at least one supply coupling configuration is capable of having fluid flow through it or is structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed fluid supply interface and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 2, 
Therefore, Arnaud meets the limitations set forth in claims 1-2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8, 11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al (cited in the IDS dated 12/17/2018; DE 10-2013201069 A1; the corresponding document, US 10,093,893, is used as an English translation) (hereinafter “Jager”) in view of Arnaud (US 5,605,173).
Regarding claims 1 and 20-21, Jager discloses a fluid supply interface for a cell culture system, the fluid supply interface comprising: 	at least one supply coupling configuration for coupling a respective supply fluid line onto the fluid supply interface (first connection formation (76; corresponds to the instant at least one supply coupling configuration) defining a fluid flow path 82 of the fluid supply interface (62); FIG. 2; col. 25, ll. 59-63; col. 26, ll. 54-61); 	at least one user coupling configuration for coupling a respective user fluid line, different from the supply fluid line and the discharge fluid line, onto the fluid supply interface (first coupling formation (64; corresponds to the instant at least one user coupling configuration) defining a fluid flow path 44 of the fluid supply interface (62); FIG. 2; col. 25, line 64 to col. 26, line 4); 	a fluid conduit that connects the at least one supply coupling configuration, the at least one discharge coupling configuration, and the at least one user coupling configuration to one another (fluid supply interface (62) includes a conduit defining a fluid flow path 72; FIG. 2; col. 26, ll. 25-29); and 	at least one supply valve by means of which, depending on its position, the at least one supply coupling configuration is capable of having fluid flow through it or is blocked for flow through it (FIG. 2: valve configuration 86; col. 27, ll. 34-48);  	wherein the at least one supply valve being preloaded into a blocking position that prevents flow (valve configuration (86) is pretensioned in a blocked position; col. 27, ll. 58-62), and opening by means of a sufficiently large pressure difference between 
Regarding claim 2, modified Jager further discloses wherein the safety valve comprises a mechanical preload device (FIG. 1: spring 12; col. 3, ll. 16-18). 
Regarding claim 3, modified Jager further discloses wherein the at least one supply valve (FIG. 2: valve configuration 86; col. 27, ll. 34-48) comprises a valve body having or made of ferromagnetic and/or permanently magnetized material and is 
Regarding claim 8, modified Jager further discloses wherein said at least one supply configuration includes a plurality of supply coupling configurations (Jager at FIG. 2, which shows at least two supply coupling configurations (76,78), which  	- are connected to one another by the fluid conduit (Jager at FIG. 2), and  	- each comprise a supply valve that  		- is preloaded into a blocking position in which flow through the respective supply coupling configuration is prevented (valve body (56) of first and second connection configurations (76,78) are pretensioned in a blocked position; (col. 13, line 64 to col. 14, line 19 58-62; Claim 1)), and  		- as a result of a sufficiently large pressure difference between the two sides of the supply valve, opens against the preload force for flow through in a direction from the respective supply coupling configuration toward the fluid conduit (col. 13, line 64 to col. 14, line 19 58-62; Claim 1),  	wherein the fluid supply interface includes a switching device having at least one magnet (col. 13, ll. 45-17; at least one magnet (106) that can be brought closer or farther from the valve configuration) with which, at a supply switching location, an external magnetic field generated by the at least one magnet is modifiable so that a supply valve provided at the supply switching location can be switched between its operating positions (Jager at col. 29, lines 34 to col. 30, line 23), the number of supply switching locations being smaller than the number of supply valves (as shown in FIG. 3, 
Regarding claim 11, modified Jager discloses a switching device, and the switching device is structurally the same and the instant switching device and thus fully capable of being modified by the switching device at a user switching location that is located in the region of the user coupling configuration and at which a user fluid line  having a user valve can temporarily be arranged, so that the user valve provided at the user switching location can be switched between its operating positions. 
Claim(s) 4-5, 7, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud as applied to claims 1 and 3 above, and further in view of Shimizu (US 4,349,042).
Regarding claim 4, modified Jager discloses the fluid supply interface according to claim 3. 	Modified Jager does not explicitly disclose wherein the at least one discharge valve and the at least one supply valve comprise the same valve bodies.  	Shimizu discloses a valve comprising a valve body (FIGS.1a,1b,1c: body 5) formed of ferromagnetic material (col. 2, ll. 61-62), at least one magnet (8), and retaining configuration adapted to retain the valve body during fluid flow (FIG. 2: recess 12; col. 3, ll. 4-25). 	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the material of the valve body of modified Jager with that of Shimizu in order to control the operation of the valve 
Regarding claim 5, modified Jager discloses the fluid supply interface according to claim 1. 	Modified Jager, however, does not explicitly disclose a retaining configuration embodied in the fluid conduit which, when a valve body is lifted off a valve seat, retains a valve body of the at least one supply valve in the influence region of the preload forces.  	Shimizu discloses a valve comprising a valve body (FIG. 2: body 5) formed of ferromagnetic material (col. 2, ll. 61-62), at least one magnet (8), and retaining configuration adapted to retain the valve body during fluid flow (FIG. 2: recess 12; col. 3, ll. 61-65) 	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the retaining configuration of Shimizu into the conduit of modified Jager in order to retain the valve body at the desired location within the conduit, as disclosed by Shimizu (FIG. 2: recess 12; col. 3, ll. 61-65). One of ordinary skill in the art would have been motivated to have made said modification so as to prevent the valve body from moving within the conduit and interfere with the fluid flow within the conduit.
Regarding claims 7 and 24, modified Jager further discloses wherein the fluid conduit encloses an angle with the lifting direction (A) of the valve body of at least one 
Regarding claim 22, modified Jager further discloses wherein the at least one discharge valve and the at least one supply valve comprise spherical valve bodies (see Shimizu at FIGS.1a,1b,1c: body 5; Jager at FIG. 2).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud as applied to claim 1 above, and further in view of Bielab (US 2010/0206388).
Regarding claim 9
Regarding claim 10, modified Jager discloses wherein the at least one discharge valve includes a discharge valve (see Claim 1) and at least one magnet (claim 8). The at least one magnet of modified Jager is structurally the same as the instant magnet and thus fully capable of being modified by the switching device (claim 8) at a discharge switching location so that a discharge valve provided at the discharge switching location can be switched between its operating positions, the number of discharge switching locations being the same as or smaller than the number of discharge valves. 	Modified Jager does not explicitly disclose wherein the at least one discharge valve includes a plurality of discharge valves. However, it would have been obvious to one having ordinary skill in the art at the time the effective filing date to have duplicated the at least one charge coupling configuration coupled to the fluid conduit of modified Jager, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI. B. 	
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud as applied to claim 1 above, and further in view of Holenstein et al (US 8,778,281).
Regarding claims 12-13, modified Jager discloses the fluid supply interface according to claim 1. 	Modified Jager further discloses wherein the fluid supply interface is coupled to a backwash apparatus comprising a plurality of pumps (122) for introducing (such as from fluid reservoir 116) and removing fluid from the fluid conduit (by using a second pump 
Regarding claim 14, modified Jager discloses wherein a backwash fluid line (e.g., fluid line coupled to the pump 122; FIGS. 6,7) that connects the reversible-direction pump to the fluid conduit is provided upstream (e.g., pump 122 coupled to the supply valve (valve 56 of at least one supply configuration 76); FIGS. 6,7), in a delivery flow direction from the supply coupling configuration to the user coupling configuration, from the supply valve (see FIGS. 6,7).
Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud as applied to claim 1 above, and further in view of Holenstein et al (US 8,778,281)
Regarding claims 12 and 25, modified Jager discloses the fluid supply interface according to claim 1. 	Modified Jager further discloses wherein the fluid supply interface is coupled to a backwash apparatus comprising a plurality of pumps (122) for introducing (such as from fluid reservoir 116) and removing fluid from the fluid conduit (by using a second pump 122 coupled to the reservoir 120; see, e.g., FIGS. 6 and 7; col. 32, ll. 6-12).  	Modified Jager does not explicitly disclose wherein the backwash apparatus encompasses a reversible-direction pump having a piston-cylinder arrangement. 	However, Holenstein discloses a fluid supply device comprising a conduit (FIG. 2: 10), a plurality of valves coupled to the conduit (FIG. 2: 26a-26f; col. 7, ll. 48-52), and a reversible-direction pump including piston pump (col. 3, ll. 48-60).  	In view of Holenstein, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the reversible-direction pump of Holenstein with the backwash apparatus of modified Jager since such pumps are known to be employed with fluid supply conduits, as disclosed by Holenstein. Further, one of ordinary skill in the art would have made said modification so as to reduce the number of pumps employed in the backwash apparatus and thus operation cost. 	
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Arnaud as applied to claim 12 above, and further in view of Shimizu (US 4,349,042).
Regarding claim 23, modified Jager discloses the fluid supply interface according to claim 1. 						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Navarro (US 2005/0173019) discloses a fluid conduit and a plurality of coupling configurations coupled to the fluid conduit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799